Citation Nr: 0924426	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a right hip 
disorder, including secondary to the service-connected 
bilateral plantar fasciitis with Achilles tendonitis. 

5.  Entitlement to service connection for a thoracic spine 
disorder, also claimed as upper back disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a left shoulder 
disorder. 

8.  Entitlement to service connection for a neck disorder.  

9.  Entitlement to service connection for a low back 
disorder, including secondary to the service-connected 
bilateral plantar fasciitis with Achilles tendonitis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2002, June 2004 and March 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon and San Diego 
California, which denied the benefits sought on appeal.  The 
Veteran, who had active service from July 1972 to September 
1978, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

The issues of service connection for residuals of a right 
ankle injury, right knee disorder and right hip disorder, 
including secondary to the service-connected bilateral 
plantar fasciitis with Achilles tendonitis have been 
developed as claims to reopen based on new and material 
evidence.  A review of the claims folder shows that a rating 
decision in July 2002 denied service connection for right 
ankle, right knee and right hip disabilities.  The Veteran 
filed a Notice of Disagreement in October 2003, and the RO 
later that month notified that the Veteran that his Notice of 
Disagreement was received and that VA will try to resolve his 
disagreement through the post-decision review process.  A 
Statement of the Case was issued in April 2007.  The RO by 
its letter of October 2003 did not close the appeal, treating 
the Notice of Disagreement as final and the Board therefore 
is not deprived of jurisdiction over the service connection 
claims for right ankle, right knee and right hip on the 
merits.  The circumstances in the instant case are analogous 
to Gonzales-Morales v. Principi, where the Court held that 
where the RO did not close the appeal, treated the filing as 
timely and notified the Veteran his appeal was timely, the 
Board was not deprived of jurisdiction.  Gonzales-Morales v. 
Principi, 16 Vet. App. 556, 557 (2003).  Therefore the Board 
has jurisdiction over the Veteran's service connection claim 
for residuals of a right ankle injury, right knee and right 
hip including secondary to the service-connected bilateral 
plantar fasciitis with Achilles tendonitis.  The Veteran's 
claims of clear and unmistakable error with the July 2002 
rating decision are moot as this decision remains in 
appellate status.  

The issues of service connection for a thoracic spine 
disorder, also claimed as upper back disorder, a right 
shoulder disorder and neck disorder are addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran is not currently shown to have right ear 
hearing loss as defined by the VA.

2.  A right ankle injury was not manifested during service, 
nor was arthritis manifested within one year of separation 
from service, and any current right ankle disorder is not 
shown to be causally or etiologically related to service. 

3.  A right knee disorder, with degenerative osteoarthritis, 
was not manifested during service or within one year of 
separation from service, and any current right knee disorder 
is not shown to be causally or etiologically related to 
service.

4.  A right hip disorder was not manifested during service, 
and any current right hip disorder is not shown to be 
causally or etiologically related to service or to a service 
connected disability. 

5.  A left shoulder disorder is not shown to be causally or 
etiologically related to service.

6.  A low back disorder with symptoms of sciatica, was not 
manifested during service, and any current low back disorder 
is not shown to be causally or etiologically related to 
service or to a service connected disability.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  A right ankle disorder, with degenerative osteoarthritis, 
was not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

3.  A right knee disorder, with degenerative osteoarthritis, 
was not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

4.  A right hip disorder was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1113, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

5.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

6.  A low back disorder, with symptoms of sciatica, was not 
incurred in or aggravated by active service, and it is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in November 2003, January 2004, October 
2004, July 2005, March 2006 and May 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has reported various dated for his claimed right 
ankle injury in service.  In October 2008, he testified that 
he was treated for a right ankle injury at Cherry Point 
Hospital in April 1977 or May 1977.  In his claim received in 
December 2001, the Veteran indicated he was treated for his 
right ankle in 1976.  In May 2006, the National Personnel 
Records Center confirmed that no records were located at 
Cherry Point Hospital for 1976.  On VA examination in 
December 2003, he reported he injured his right ankle or 
distal tibia-fibula in a fight in 1975.  The service 
treatment records in the claims folder consist of an entrance 
examination, a separation examination with intervening 
medical records including records from Cherry Point Hospital.  
Therefore, the Board believes that the service treatment 
records, printed from microfiche files are complete and no 
further development is necessary.  

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis and organic diseases of the nervous system, 
including sensorineural hearing loss disorder, when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In October 2006, 38 C.F.R. 
§ 3.310(a) was amended to conform with Allen, additionally, 
other substantive changes were made.  As the claim was filed 
before the other substantive changes were made, only the 
changes that conform to Allen apply.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
service.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  
Hensley, 5 Vet. App. at 159-60.

Right Ear Hearing Loss

The Veteran's service treatment records do not show right ear 
hearing loss.  On induction examination, pure tone thresholds 
in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 
5, 5, 3000 Hertz was left blank and 5.  On discharge 
examination, pure tone thresholds in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz were 15, 5, 5, 5, 0.  The examiner 
noted the Veteran had bilateral high frequency hearing loss.  
Intervening in-service audiograms, including ones dated in 
October 1975, October 1976, January 1977, do not show hearing 
loss as defined by 38 C.F.R. § 3.385.  

After service, an audiological evaluation in September 1979, 
shows pure tone thresholds in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz as 15, 5, 5, 15, 15.  An audiogram in 
March 1981, shows pure tone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz as 15, 10, 5, 15, 10.  In 
September 1981, on report of medical history, the Veteran 
indicated he had hearing loss.  

On VA examination in November 2003, pure tone thresholds in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 
10, 35 and 20.  Speech recognition score was 96 percent.  

Since neither the service or post-service audiograms show the 
Veteran had a hearing loss to VA standards, the Veteran is 
not shown to have a hearing loss disability in his right ear.  
See, e.g., Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(Observing in the context of the evaluation of service-
connected hearing loss that the specified clinical test 
results as set forth in the applicable diagnostic criteria 
mandate a mechanical application of the test data to the 
rating schedule.).

Right Ankle, Right Knee, Right Hip and Low Back

Service treatment records contain no evidence of any 
complaints, findings, history, or treatment for a right 
ankle, right knee, right hip and low back disorders.  Service 
treatment records show that in August 1977 and September 
1977, the Veteran was treated for a right foot sprain and had 
a normal foot exam in October 1977.  In September 1978, he 
was treated for lacerations near his ankle and foot, and 
although the service treatment record is illegible as to 
which ankle was treated, it appears that it was the left 
ankle as the separation examination in September 1978 shows a 
left lateral foot laceration scar and a scar on the right 
medical instep of the right foot.  

The Veteran specifically contends that he injured his right 
ankle during service in a fight, incurred a stress fracture 
and was off duty for four months.  In October 2008, he 
testified that he has problems with his right knee, right hip 
and lower back as a result of his right ankle injury.  He 
also indicated he aggravated his right ankle injury 
approximately a couple of years after service while hunting.  
In a statement received in September 2004, the Veteran argued 
he complained of lower back pain when he was treated for 
right side pain during service when a kidney infection was 
ruled out, noted his complaints of foot pain during service 
in September 1977 and October 1977 and pointed out that he 
reported foot pain on his report of medical history upon 
separation in September 1978.  

After service, on VA examination in December 2003, the 
examiner indicated a review of the claims folder did not show 
a right ankle injury in service.  The examiner noted that the 
right ankle did not show evidence of gait disturbance.  The 
Veteran complained of stiffness in his back.  X-rays show 
normal lumbosacral strain.  The assessment was chronic low 
back strain.  

VA progress notes show that in December 2003, the Veteran had 
an assessment of joint pain/stiffness, in his right knee, 
right hip and right ankle.  On VA examination in December 
2004, the assessment was right knee degenerative 
osteoarthritis, lumbar spine chronic sprain, right hip 
greater trochanteric bursitis and right knee degenerative 
osteoarthritis, shown on x-ray.  

On VA examination in June 2006, the Veteran reported falling 
on his right hip during service in 1975, while trying to 
break up a fight.  He complained of pain in his right hip and 
right buttock area.  X-rays show slight levorotary scoliosis 
of the lumbar spine, with moderate posterior L5-S1 narrowing.  
The assessment was right greater trochnateric bursitis and 
chronic lumbar strain.  

As for the Veteran's statement and testimony, relating his 
current disorders to his active service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the Veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current 
disorders and his active service. 

A right ankle, right knee, right hip and low back disorder 
were not shown to have been present during service and the 
record clearly reflects that arthritis was not manifested 
within one year of separation from service.  Therefore, the 
remaining question is whether there is medical evidence of a 
nexus or relationship between any right ankle, right knee, 
right hip and low back disorders and service and between a 
right hip disorder and low back disorder and a service-
connected disability.  

As for the right ankle and right knee, there is no medical 
evidence of a causal association or causal link between a 
current disorder and an established injury or disease of 
service origin.

As for the right hip disorder and low back disorder, the only 
opinion of record which addresses the etiology of the 
Veteran's right hip and low back disorders is not supportive 
of his claims.  In this regard, the Veteran was afforded a VA 
examination in March 2007.  The examiner indicated that the 
Veteran did not have an isolated back injury during service.  
The Veteran reported that he did not have back problems until 
1996 and was able to work in manual labor for 25 years.  The 
diagnosis was chronic lumbosacral spine strain with symptoms 
of sciatica.  The examiner noted there was no documentation 
of a back injury during service and although the Veteran is 
service connected for bilateral plantar fasciitis with 
Achilles tendonitis, these diagnoses are not severe enough to 
cause significant pathology that would cause the back 
disorder.  The examiner found it noteworthy that the 
Veteran's back condition did not significantly limit his 
ability to work in manual labor for many years and only 
worsened recently.  The examiner concluded that it is less 
likely as not that the Veteran's current back disorder is 
related to his service-connected bilateral plantar fasciitis 
with Achilles tendonitis.  As for the right hip, the examiner 
determined that the Veteran did not have an isolated right 
hip condition, and his complaint of right hip pain is pain in 
his right buttock pain and is associated with the low back 
condition.  

Based on this record, the Board finds that service connection 
for residuals of a right ankle injury, right knee disorder, 
right hip disorder including secondary to service-connected 
bilateral plantar fasciitis with Achilles tendonitis and low 
back disorder including secondary to service-connected 
bilateral plantar fasciitis with Achilles tendonitis are not 
warranted.  Post-service medical records do not relate the 
disabilities to service and do not relate a right hip 
disorder or the low back disorder to the service-connected 
bilateral plantar fasciitis with Achilles tendonitis.  
Although the Veteran contends that his right knee, right hip 
and low back problems are related to residuals of a right 
ankle injury, residuals of a right ankle injury are not 
service connected and service connection for a right knee, 
right hip and low back disorder secondary to residuals of a 
right ankle injury need not be considered.  

Accordingly, the Board concludes that service connection for 
residuals of a right ankle injury, a right knee disorder, a 
right hip disorder and low back disorder is not established 
as the preponderance of the evidence does not demonstrate a 
relationship between a right ankle injury, a right knee 
disorder, a right hip disorder and low back disorder and 
service, or between a right hip disorder and service-
connected bilateral plantar fasciitis with Achilles 
tendonitis and low back disorder and service-connected 
bilateral plantar fasciitis with Achilles tendonitis.

Left Shoulder

The service treatment records show that in August 1974, the 
Veteran injured his left shoulder playing football and 
complained of left shoulder pain.  The impression was deep 
tissue trauma.  X-rays appeared normal and he had full range 
of motion.  In June 1977, he was treated for left shoulder 
muscle strain.  There was no finding of a left shoulder 
disorder on separation examination.  

After service, on VA examination in December 2004, the 
assessment was rhomboid strain of the left shoulder.  This 
was the first time a left shoulder disorder was documented, 
which was more than twenty six years after service.  The 
absence of documented complaints indicative of a left 
shoulder disorder from 1977 to 2004 weighs against the claim 
that a left shoulder disorder, first documented in 2004, is 
related to service on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic left shoulder disorder and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, as there were two isolated complaints over a six 
year period, then a showing of continuity of symptomatology 
after service is required to support the claim.

The absence of continuity of symptoms from 1978 to 2004 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

While the Veteran has associated his current left shoulder 
disorder to service, the absence of medical evidence of 
continuity of symptomatology outweighs the Veteran's 
statements of continuity, rendering the lay evidence less 
probative than the medical evidence on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  For this reason, service 
connection for the claimed disorder based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  

A left shoulder disorder is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of such a left shoulder 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, the question is the diagnosis of a left 
shoulder disorder, not capable of lay observation, and 
therefore medical in nature, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis, not capable of lay 
observation, and on medical causation.  For these reasons, 
the Board rejects the Veteran's statements that his current 
left shoulder disorder had onset during service or is related 
to any injury or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, there is one favorable 
opinion in December 2004 and two unfavorable opinions in June 
2006 and March 2007.  

On VA examination in December 2004, the examiner indicated 
the rhomboid strain of the left shoulder was consistent with 
the in-service injury.  

On VA examination in June 2006, the Veteran reported falling 
on his left shoulder during service in 1975 while trying to 
break up a fight.  X-rays show an intact left shoulder.  The 
assessment was acute bicipital tendinitis of the left 
shoulder.  The examiner concluded that the bicipital 
tendinitis of the left shoulder was not the result of or 
caused by a service-connected disorder or any connection to 
the left shoulder muscle strain as noted in the service 
treatment records on July 22, 1977 (there appears to be a 
clerical error in reporting the date as service treatment 
records show that the Veteran was treated for a left shoulder 
strain on June 22, 1977).  

On VA examination in March 2007, the examiner indicated that 
the purpose of the examination was to resolve inconsistencies 
between the VA examination in December 2004, where the 
examiner indicated that the Veteran's left shoulder disorder 
was consistent with treatment in service and the VA 
examination in June 2006, where a different examiner did not 
relate the left shoulder disorder to service.  On the March 
2007 examination, the Veteran did not relate his left 
shoulder problem to a specific injury in service.  The 
diagnosis was chronic left shoulder strain with history of 
cervical degenerative joint disease with radicular symptoms.  
The examiner noted that the Veteran currently has symptoms of 
some strain and tendonitis across the left shoulder, he 
worked for many years in manual labor and his left shoulder 
was not limited until recent years.  The examiner concluded 
that the current symptoms are not related to his symptoms in 
1977 and it is less likely as not that the current left 
shoulder condition is related to the shoulder condition 
treated in service.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieve-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VA medical opinion in March 2007 because 
the opinion is thorough, supported by a rationale and 
consistent with other evidence of record.  Conversely, the 
favorable December 2004 opinion, is not detailed and did not 
provide a rationale for the conclusions reached.  

For these reasons, the preponderance of the evidence is 
against the claim of service connection for a left shoulder 
disorder based on continuity of symptomatology under 
38 C.F.R. § 3.303(b).  On the question of whether service 
connection for a left shoulder disorder may be granted on the 
basis that the current left shoulder disorder was first 
diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d), the weight of the evidence does not demonstrate a 
relationship between a left shoulder disorder and service.  

Thus the preponderance of the evidence is against the claim 
and service connection for a left shoulder disorder is not 
established.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for residuals of a right ankle injury is 
denied.

Service connection for a right knee disorder is denied.  

Service connection for a right hip disorder, including 
secondary to the service-connected bilateral plantar 
fasciitis with Achilles tendonitis is denied. 

Service connection for a left shoulder disorder is denied. 

Service connection for a low back disorder, including 
secondary to the service-connected bilateral plantar 
fasciitis with Achilles tendonitis is denied. 


REMAND

A preliminary review of the record with respect to the issues 
of service connection for a thoracic spine disorder, also 
claimed as upper back disorder, a right shoulder disorder and 
neck disorder discloses a need for further development prior 
to final appellate review.  In this regard, the Board is of 
the opinion that an additional VA examination is necessary to 
assist in determining the etiology of any thoracic, right 
shoulder and neck disorders.  

Service treatment records show that in February 1972, the 
Veteran complained of a stiff neck.  In March 1974, he was 
treated for upper back pain and the impression was mild 
muscle sprain due to injury.  In June 1977, the Veteran had 
pain past shoulder and on lateral upward movement.

The Veteran was afforded examinations in February 2004 and 
December 2004.  On VA examination in February 2004, the 
diagnosis was degenerative joint disease of the cervical 
spine with upper extremity radicular symptoms, supported by 
x-ray evidence, and the examiner concluded that although the 
service records were not available for review, it is more 
likely that the current neck disorder was related to service.  
On VA examination in December 2004, the examiner indicated 
the Veteran had overuse-type injuries in service for his 
foot, shoulder and upper back and that these were consistent 
with his current disabilities including acromioclavicular 
joint sprain.  The assessment was thoracic spine chronic 
strain and acromioclavicular joint and glenohumeral arthritis 
on the right, confirmed by x-ray.  

As for the February 2004 VA examination, the claims folder 
was not available for review.  As for the December 2004 VA 
opinion, it is not supported by a rationale and it is unclear 
whether the examiner reviewed the service treatment records.  
Once VA provides an examination, it must be adequate or VA 
must notify the Veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 
21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)).  An examination must be based upon 
consideration of the Veteran's prior medical history and 
examinations.  Stefl, 21 Vet. App. at 123.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination to determine the nature and 
etiology of any thoracic spine, right 
shoulder and neck disorders.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and following this 
review and the examination, offer 
comments and an opinion as to the most 
likely etiology of any thoracic spine, 
right shoulder and neck disorders and 
whether any such disorder is related to 
service.  

The examiner is specifically requested to 
offer an opinion as to whether any 
currently diagnosed thoracic spine 
disorder is causally or etiologically 
related to the in-service treatment in 
March 1974 for mild muscle sprain in the 
upper back and the Veteran's complaints 
of pain on lateral upward movement in 
June 1977.  The examiner should comment 
on whether the currently diagnosed neck 
disorder is causally or etiologically 
related to complaints of a stiff neck in 
February 1972.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


